Citation Nr: 1126924	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral epicondylitis of the elbows, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to July 1985, and from January 1986 to February 1992.  Service in Southwest Asia is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's service-connection claim for epicondylitis of both elbows.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.  Original jurisdiction in this case now resides with the RO in Indianapolis, Indiana.

In December 2009, the Board remanded the Veteran's service-connection claim for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claim in a January 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran has a current diagnosis of bilateral epicondylitis of the elbows.

2.  The evidence of record does not support a finding that a relationship exists between the Veteran's bilateral elbow epicondylitis and his active duty military service.






CONCLUSIONS OF LAW

1.  The Veteran's bilateral elbow epicondylitis is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

2.  The Veteran's bilateral elbow epicondylitis was not incurred in or aggravated by his active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's bilateral elbow claim for additional evidentiary development in December 2009.   In particular, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral elbow disability.  The AOJ was then to readjudicate the Veteran's claim.

The Veteran appeared for a VA joints examination in January 2010.  The examination report has been associated with the Veteran's VA claims file.  As noted above, the AMC subsequently readjudicated the Veteran's claim in a July 2011 SSOC.  

Thus, there is compliance with the Board's December 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].




The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2006.  Subsequently, in December 2006, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits of his service-connection claim on appeal.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements of argument have been obtained.  

As noted above, the Veteran was afforded a VA joints examination in January 2010 that addressed the nature and etiology of his left and right elbow epicondylitis.  After reviewing the examination report, the Board concludes that the findings contained therein are more than adequate to make an informed decision on the merits of the Veteran's claim.  Indeed, the January 2010 report of examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, and declined an opportunity for a personal hearing before the Board.

Accordingly, the Board will address the merits of the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.               § 3.303(b) (2010).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).

A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (2010). Effective October 7, 2010, VA adjudicators have the authority to determine on a case-by-case basis, whether additional diseases other than chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome meet the criteria of paragraph (a)(2)(ii) of 38 C.F.R. § 3.317, and therefore can be considered to be medically unexplained chronic multi-symptom illnesses.  See 75 Fed. Reg. 61995-96 (Oct. 7, 2010) [removing the provision located formerly at 38 C.F.R.                   § 3.317(a)(2)(i)(B)(4) that reserved such authority to the Secretary alone].

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R.     § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his left and right elbow disabilities had their onset in, or are otherwise related to his active duty military service, to include his service in Persian Gulf.  See the Veteran's September 2007 substantive appeal [VA Form 9].  

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection as due to an undiagnosed illness for his bilateral elbow disability.  Indeed, the Veteran's elbow pain has been specifically attributed to a diagnosed medical disability-namely, bilateral epicondylitis.  See the January 2010 VA examiner's report, page 3.  

Because the Veteran's elbow symptomatology [pain] has been medically associated with a diagnosed disability, there is no evidence of record indicating the presence of a medically unexplained chronic multisymptom illness due to his Gulf War service.  Thus, the Veteran's service-connection claim for elbow disorders as due to an undiagnosed illness must be denied.

Although service-connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the Veteran has advanced argument to this end, which will be addressed immediately below.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran has a current bilateral elbow disorder-bilateral epicondylitis.  See the January 2010 VA examiner's report, page 3.  Hickson element (1), current disability, is accordingly satisfied.

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's service records do not include any complaints of, treatment for, or diagnoses of any elbow injury or disease.  Indeed, the Veteran's February 4, 1992 separation examination report indicated a "normal" clinical evaluation of the Veteran's upper extremities.  Additionally, the Veteran himself noted on his February 1992 Report of Medical History that he had never experienced painful or trick elbows during service.  See the Veteran's February 2, 1992 Report of Medical History. 

Although the Veteran does not contend that he endured a specific injury to his elbows in service, he does assert that he did much heavy lifting of artillery shells and equipment when departing Iraq, and that his current elbow disabilities have resulted from this lifting.  See the Veteran's July 2006 Application for Compensation.  While the Board has no reason to doubt that the Veteran was in fact required to do much heavy lifting in performance of his duties [as were thousands of other veterans], the evidence of record does not demonstrate that the Veteran suffered any elbow injury thereby.  As noted immediately above, the Veteran specifically denied elbow pain upon separation from service, and examination of his upper extremities [range of motion and strength] was normal at that time.  Significantly, in January 2010, the Veteran specifically reported to a VA examiner that his elbow pain began in 1998, approximately six years following his separation from service.  See the January 2010 VA examiner's report, page 2 [noting the Veteran's report that his symptoms "started in 1998 after he had been working doing electronics repair, oftentimes resting his elbows on the repair counter"].  This report of post-service onset is consistent with the other medical evidence of record, to include a November 20, 1998 private treatment report by Dr. B., indicating treatment for right elbow pain that "has been going on for 3 1/2 months."  

Thus, the record includes highly probative objective and lay evidence reflecting that the Veteran endured no elbow disease or injury during his active duty military service.  Hickson element (2) remains unsatisfied, and the Veteran's service-connection claim must fail on this basis.

For the sake of completion, with respect to Hickson element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's bilateral elbow epicondylitis is that of the January 2010 VA examiner, who after reviewing the Veteran's claims folder, and after physical examination of the Veteran, determined that it was "less likely as not" that the Veteran's elbow disabilities were caused by or a result of his military service.  By way of rationale, the January 2010 VA examiner indicated that the Veteran had no injuries or problems with his elbows in service, that his separation examination showed no elbow problems, and that he did not develop elbow discomfort until 1998, "long after he was separated from service in 1992."  See the January 2010 VA examiner's report, page 4.  

Crucially, no medical opinion or evidence of record contradicts the findings of the January 2010 VA examiner.  The Veteran has been afforded ample opportunity to present medical evidence contrary to the January 2010 VA examiner's opinion in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  In this connection, the Veteran has recently asserted that his elbow pain started in service, and has progressively worsened since that time.  See the Veteran's September 2007 substantive appeal [VA Form 9].  

The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2010).  After a complete review of the evidence of record, the Board finds that the Veteran's lay testimony regarding continuity of symptomatology, although competent, lacks sufficient credibility.  Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record, as well as by the Veteran's own prior statements to medical professionals.  As noted above, the Veteran's upper extremities were determined to be "normal" upon separation from service in 1992,  and the Veteran himself indicated on his February 1992 Report of Medical History that he did not experience elbow pain at any time during service.  Although the Veteran was diagnosed with "migratory arthralgia" in August 1998 for joint pain that had been "going on for years" [see the August 11, 1998 private treatment report of Dr. B.], the Veteran specifically reported onset of elbow pain for only 3 1/2 months in November 1998.  See the November 20, 1998 private treatment report of Dr. B.  Pertinently, the Veteran confirmed that his elbow pain began in 1998 at his January 2010 VA examination.  See the January 2010 VA examiner's report, page 2.   
The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago than it does on his recent statements to VA in connection with his claim for monetary benefits.    See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Veteran's absence of elbow pain complaints [both in-service and for years after his separation] also weighs against a finding of continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

Further, as was discussed above, the objective medical evidence of record is against a finding that the Veteran's current bilateral elbow epicondylitis is at all related to his military service.  The January 2010 VA examiner pertinently opined to the contrary.  To the extent the Veteran himself now attributes his current bilateral elbow epicondylitis to lifting heavy equipment in service, the Board notes that the question of whether the such disability was caused or aggravated by his active duty service requires opinions from persons with medical expertise, as the answer cannot be competently ascertained through lay observation alone absent a finding of continuity of symptomatology.  See 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  While the Veteran is competent to report that he lifted heavy equipment in service, he is not competent to provide an opinion as the etiology of his current elbow disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ["Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."].  

Thus, the competent and credible evidence of record [both lay and medical] support a finding that the Veteran's elbow pain symptomatology had its onset well after his separation from service, and that a continuity of symptomatology since active service in 1992 does not exist.  Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim for bilateral elbow epicondylitis fails on this basis as well.  The benefit sought on appeal is denied.


ORDER

Service connection for bilateral elbow epicondylitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


